Dr. John Kinross-Wright, M.D.         Opinion No. ~-316
Commissioner, Texas Department
of Mental Health and Mental Retardation
Box S, Capitol Station
Austin, Texas                         Re: Whether the Board of
                                          Control can purchase
                                          drugs, equipment and
                                          fixtures for community
                                          mental health and mental
                                          retardation centers
                                          established under Article
                                          5547-203, Vernon's Civil
Dear Dr. Kinross-Wright:                  Statutes.

     Your request for an opinion reads as follows:

          "Pursuant to authority contained in Article 5547-203,
     Texas Civil Statutes, approximately ten connnunitymental
     health and mental retardation centers have been established
     in this State and are receiving grants-in-aid from the
     Texas Department of Mental Health and Mental Retardation
     pursuant to Article 5547-204, Texas Civil Statutes. If
     these community centers could purchase drugs, fixtures,
     and other necessary equipment through the Board of
     Control it is felt a great deal of their financial resources
     could be saved.

          "Wherefore, your opinion as to the authority of the
     Board of Control, under the State Purchasing Act of 1957
     being Article 664-3, Texas Civil Statutes, to purchase
     these supplies for these community centers is respectfully
     requested."

     Article 664-3, Vernon's Civil Statutes (State Purchasing
Act of 1957) is an act prescribing the method to be used by the
State Board of Control in making purchases of supplies or

                         -1538-
Dr. John Kinross-Wright, page 2 (M-316)


materials for certain agencies of the State of Texas.

     Section 5 provides:

           "Sec. 5. The Board shall DurchSSS all supplies,
     materials, services and equipment used bv each Depart-
     ment of the State Government,including the State
     Prison System, and each eleemosynary institution,
     Teachers College, Agricultural and Mechanical College,
     University of Texas, and each and all other State Schools
     or Dewrtments of the State Government heretofore or
     hereafter created, such supplies to include furniture
     and fixtures, technical instruments and books, and
     all other things required by the different departments
     or institutions including perishable goods. The Board
     is given legal authority to delegate purchasing functions
     to agencies of the state. Purchases of supplies, materials,
     services and equipment for resale, for auxiliary enter-
     prises, for organized activities relating to instructional
     departments of institutions of higher learning, and for
     similar activities of other State Agencies, and purchases
     made from gifts and grants, may be made by State Agencies
     without authority of the Board. The Board shall purchase
     all motor vehicles used for transporting school children,
      including buses, bus chassis, and bus bodies, tires and
      tubes, for school districts participating in the
      Foundation School Program as provided by Chapter 334,
     Acts Slst Legislature, Article V, Section 3. The Board
      may also provide for emergency purchases by any Depart-
      ment or institution and may set a monetary limit on the
      amount of each emergency purchase." (Emphasis supplied.)

     The phrase "Department of the State Government" is defined
in Subdivision C of Secticm 3 as follows:

          "The term "Department of the State Government"
     includes only departments and agencies of the Woe
     heretofore required to make purchases throush the
     Board of Control. River authorities, conservation
     and reclamation districts, and other political sub-
     divisions created bv the Lesislature are not required
     to purchase throuqh the Board of Control unless some

                           -1539-
Dr. John Kinross-Wright, page 3 (~-316)



     other statute specifically requires it."   (Emphasis
     supplied.)

     A community mental health and mental retardation center
is defined in Section 3.01 of Article 5547-203, Vernon's Civil
Statutes, as follows:

          "Community centers

          "Section 3.01 (a) One or more cities, counties,
     hospital districts, school districts, rehabilitation
     districts, state-supported institutions of higher
     education, and state-supported medical schools, or
     any combination of these, may cooperate, negotiate,
     and contract with each other through their governing
     bodies to establish and operate a community center.

          (b) As used in this Act, a "community center"
     may be:
          (1) a community mental health center, which
     provides mental health services: or
          (2) a community mental retardation center, which
     provides mental retardation services: or
           (3) a conununitymental health and mental retardation
     center, which provides mentalhealth and mental retardation
     services."

     In view of the provisions of Section 3.01 of Article 5547-
203 above quoted, it is our opinion that such community health
center is not a "Department of the State Government" and does
not fall within the definition of "Department of the State
Government" within the meaning of State Purchasing Act of 1957.

     You are therefore advised that the State Board of Control
is not authorized to purchase supplies for such community
health centers.




                         -1540-
Dr. John Kinross Wright, page 4 (K-316)



                    SUMMARY

          State Board of Control under the provisions
     of Article 664-3, Vernon's Civil Statutes (State
     Purchasing Act of 1957) does not have the authority
     to purchase supplies for Community mental health
     and mental retardation centers established pursuant
     to the provisions of Article 5547-203, Vernon's
     Civil Statutes, since such centers are not "depart-
     ments of the state government" within the meaning
     of Article 664-3.

                                           truly yours,




                                       orney General of Texas


Prepared by: John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
Malcolm Quick
Jay Floyd
Robert Darden
Rex H. White
A. J. Carubbi, Jr.
Dtecutive Assistant




                              -1541-

                       ,.. .,.         .